Computershare 530 – 8th Avenue SW, 6th floor Calgary AB, T2P 3S8 www.computershare.com Date:December 17, 2014 To:All Canadian Securities Regulatory Authorities New York Stock Exchange Subject:TALISMAN ENERGY INC. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type:Special Meeting Record Date for Notice of Meeting:January 09, 2015 Record Date for Voting (if applicable):January 09, 2015 Beneficial Ownership Determination Date:January 09, 2015 Meeting Date: February 18, 2015 Meeting Location (if available):Calgary, AB Issuer sending proxy related materials directly to NOBO:No Issuer paying for delivery to OBO:Yes Notice and Access (NAA) Requirements: NAA for Beneficial Holders No NAA for Registered HoldersNo Voting Security Details: DescriptionCUSIP NumberISIN COMMON 87425E103 CA87425E1034 CUM RT RST PFD SHARES, SER 1 87425E608 CA87425E6082 Sincerely, Computershare Agent for TALISMAN ENERGY INC.
